Citation Nr: 0927838	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-07 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for recurrent headaches or 
a disability manifested by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to February 
1978; from February 1991 to May 1991; and January 1992 to May 
1992.  He has additional periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The Veteran filed a timely 
Notice of Disagreement (NOD) in November 2003 and, 
subsequently, in February 2004, the RO provided a Statement 
of the Case (SOC).  In March 2004, the Veteran filed a timely 
substantive appeal to the Board.  In March 2005, the RO 
issued a Supplemental Statement of the Case (SSOC).

The Veteran did not request a hearing before the Board.

On appeal in January 2009, the Board remanded the case for 
additional development, to include obtaining an addendum to 
the March 2005 VA examiner's opinion.  Specifically, the 
Board, noting some awkward and confusing language in the 
original opinion, directed the examiner to answer the nexus 
question presented using "as or more likely than not", 
which is consistent with the applicable legal standard of 
equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  See also, generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the January 2009 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

In its January 2009 Remand, the Board also referred a claim 
of service connection for arthritis of multiple joints to the 
RO for appropriate action.  No development has been taken 
with respect to this claim, and the Board again refers this 
matter for development.

FINDINGS OF FACT

1.  The Veteran was evaluated for headaches on multiple 
occasions during service and such headaches were at times 
refractory to treatment; however, there was no diagnosis of 
an underlying disorder manifested by headaches and the 
separation examination was negative for any pertinent 
abnormal findings.

2.  While the Veteran has given a history of recurrent 
headaches since service and there is medical evidence of a 
current diagnosis of headaches, there is no competent opinion 
linking a current disability manifested by headaches to 
service; the only competent medical opinion of record 
indicates that it is not likely that the Veteran's current 
headaches are related to his headaches during active service.


CONCLUSION OF LAW

A disability manifested by headaches was not incurred in 
during active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2008), 
significantly changed the law prior to the pendency of these 
claims.  VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA provisions include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  
a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2003 and February 2009 letters sent to the Veteran 
by the AMC/RO adequately apprised him of the information and 
evidence needed to substantiate the claims, and of the 
information it failed to provide in a timely fashion, any 
resulting prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim,  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2003 and February 2009 VCAA letters satisfy 
these mandates.  The February 2003 letter informed the 
Veteran about the type of evidence needed to support his 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  The letters made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  The Board thus finds that the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
February 2009 letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the RO decision that is the subject of this appeal in its 
February 2003 letter.  However, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
rating and effective date until February 2009.  Timely 
Dingess notice would not have operated to alter the outcome 
because evidence establishing service connection for a 
headache disorder is lacking.  The Veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The Veteran received a VA 
examination in March 2005, which was thorough in nature, and 
the March 2009 addendum to that examination included a 
competent opinion addressing etiology of the claimed 
condition pursuant to Board instructions.  See January 2009 
Board Remand.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


II. Law & Regulations

a. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  
"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2008).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2008).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service Treatment Records

A May 1971 active duty entrance examination included a normal 
physical examination.  In the accompanying medical history 
report, the Veteran denied having a history of frequent or 
severe headaches.  An August 1972 periodic examination and a 
January 1978 separation examination also included normal 
physical examinations.  A March 1983 national guard entrance 
examination and a March 1987 periodic examination were 
negative for any pertinent abnormalities.  In the 
accompanying medical history reports, the Veteran denied 
having a history of frequent or severe headaches.  

In August 1972, the Veteran complained of a headache that 
radiated from his eyes back around and over the skull.  He 
denied any visual or auditory symptoms.  There was no 
vomiting or syncope.  There was no increase in severity with 
light.  The Veteran also complained of a sore throat.  The 
impression was "headache - possible tension" along with 
pharyngitis and viral syndrome.  The clinician prescribe 
Valium.

The Veteran apparently returned a few days later but there is 
no date on the record.  He complained of a frontal headache 
of seven days' duration.  He reported that his eyes hurt.  
His ears, throat, and lungs were clear.  There was no nasal 
congestion.  The Veteran reported that the Valium did not 
help.  The clinician prescribed Demerol and Vistaril.

The Veteran was treated for "the same type of headache" in 
November 1972.  The clinician was given a Demerol injection 
and Tylenol.  

Two weeks later the Veteran again complained of a headache 
that started in the frontal region and radiated to the 
occipital area.  He denied any nausea or vomiting.  There 
were no neurological symptoms.  The Veteran reported that he 
had sinusitis.  The impression was "tension headaches vs. 
frontal headaches."  The clinician prescribed Actifed and 
Fiorinal.

An April 1973 record indicates that the Veteran was treated 
for a headache, head congestion, and nausea.  The impression 
was acute viral syndrome.  

A March 1974 record indicates that the Veteran complained of 
an intermittent headache of two years' duration, rhinitis, 
and blocked Eustachian tubes.  The impression was 
"?sinusitis and upper respiratory infection."  He was 
treated with Erythromycin and Sudafed.

The Veteran was treated for a headache again in February 
1976.  He complained of pain around both eyes and a sore 
throat.  The clinician prescribed rest and throat gargles.

An August 1976 record indicates that the Veteran complained 
of a bilateral temporal headache that waxed and waned, but 
was manifested by a steady throbbing.  He denied any nausea 
or vomiting.  The impression was strep throat.  He was 
treated with Erythromycin and Dimetapp.

VA Treatment Records

In August and November 2001, and again in January 2002, the 
Veteran denied having any headaches.

A March 2003 record indicates that the Veteran's past medical 
history included migraine headaches.

March 2005 VA Neurological Examination

The Veteran stated that he had not received any medical care 
for his headaches since leaving the active duty military.  He 
gave a history of 2-3 headaches every month for 25 years.  He 
stated that the headaches were "similar to the headaches 
that he has now."  The Veteran reported that the headaches 
started at the base of the right side of his neck and last 
for 2-4 hours.  They return the next day and move over the 
top of his head to both sides of the forehead.  He described 
the pain as throbbing, and indicated that the headaches 
lasted between 1-6 days.  Over the counter medication 
alleviated the pain.  The Veteran reported light and noise 
sensitivity during a headache.  He denied a history of 
chronic or recurring sinus or nasal symptoms with these 
headaches.  A neurological examination was normal.

The doctor reviewed the claims file, including the service 
treatment records, and diagnosed muscle contraction 
headaches.  He wrote that "it seems clear that this veteran 
had recurrent headaches but many times they were related to 
other illnesses or sinus drainage."  He noted that there was 
no documentation of headaches after 1978.  He reasoned that 
"[w]hen considering in total this Veteran's description of 
his current headaches and the headaches that are recorded in 
his service medical records, which is all I have to go on, it 
seems that the headaches now are different from his headaches 
occurring in the service."  The doctor opined that "[i]t is 
at least as likely as not" that [the Veteran's] current 
headaches are not the continuation of the same headaches that 
he had while in the military."

March 2009 Addendum

The doctor opined that "[i]t is less likely than not (less 
than 50 percent degree of probability) that the Veteran's 
recurrent headaches began during service."  He explained:

[The Veteran's] headaches then were frontal or 
temporal and always associated with some type of 
other acute medical symptoms or diagnosis including 
frontal sinusitis, viral syndrome or viral 
infection, head congestion, strep throat, upper 
respiratory illness, sore throat, fever, or stopped 
up ears.  The headaches during military service 
seem to be reasonably associated with a concurrent 
illness and are not an independent diagnosed 
condition.

Private Treatment Records

An April 1981 Adult History Questionnaire indicates that the 
Veteran first answered "yes" to a question concerning a 
history of frequent or severe headaches, then crossed that 
out and answered "no."

Lay Statement

The Veteran's wife made the following statement in 
correspondence received February 2004:

From the time we were married, almost thirty two 
years ago, June 1972, my husband, [the Veteran], 
has experienced severe headaches.  The worst that I 
witnessed were when he was on active duty in 
Germany.  On several occasions the only relief he 
got was when he received injections of narcotics.  
We believe that the diesel fuel used to heat the 
tents when his company went out in the field was 
the biggest contributor.  These headaches were 
debilitating and often lasted several days to a 
week.  Often times before they became excruciating 
my husband would continue working and not seek 
medical care.  He continues to do that to this day.  
They did first manifest while he was on active 
duty.

Veteran's Statement

In a November 2004 correspondence, the Veteran stated that he 
began having headaches while he was stationed at Fort Knox, 
Kentucky, especially when he was around diesel fuel for long 
periods of time.  According to the Veteran, he went to sick 
call but was never seen due to the large number of students 
needing care.  The Veteran stated that he continued to have 
headaches 1-3 times per month at his next duty station in 
Germany.  He stated that he was given injections and put on 
bed rest.  He wrote that "the headaches continued to 
escalate" and that he was taken several times to the 
emergency room in Wurzburg for injections.  The Veteran 
stated that he would become nauseated and vomit, and that the 
headaches became worse when sleeping in tents heated by 
diesel fuel.  He indicated that the headaches continued 
throughout his active and National Guard service.  He further 
stated that he did not seek medical care for this condition 
while in the National Guard because he thought it would hurt 
his career.

b. Discussion

The evidence preponderates against the Veteran's claim for 
service connection for recurrent headaches or a disability 
manifested by headaches.  The Board recognizes that the 
Veteran complained of headaches on multiple occasions during 
service and at times such headaches were apparently 
refractory to treatment, to include such analgesics as 
Demerol.  However, a January 1978 separation examination, a 
March 1983 National Guard entrance examination, and a March 
1987 periodic National Guard examination were all negative 
for any pertinent abnormalities.  In the accompanying medical 
history reports, the Veteran denied having a history of 
frequent or severe headaches.  The record contains no medical 
evidence documenting the continual persistence of headaches 
immediately after service and continuously since that time, 
which preponderates against the claim based on a theory of 
chronicity in service and continuity thereafter under 38 
C.F.R. § 3.303(b).  In fact, the first post-service 
indication of the Veteran's complaint about headaches 
occurred in March 2005, some 27 years after his February 1978 
discharge.  Such a significant lapse in time weighs against 
this claim.  Maxson, 12 Vet. App. at 459.  Further weighing 
against this claim is the fact that the medical evidence does 
not suggest any link between a current disability manifested 
by headaches and the Veteran's active service or any incident 
thereof.  On the contrary, the only competent medical opinion 
indicates that these headaches are not related to the 
headaches the Veteran suffered during active duty service.  

With respect to the Veteran 's statements regarding his 
recurrent headaches since service, there is no question he is 
competent to report what comes to him through his senses, 
such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  His history of recurrent headaches since 
service is evidence that supports continuity of headaches 
under 38 C.F.R. § 3.303(b).  However, such evidence is 
outweighed not only by the absence of any medical evidence of 
post-service headaches until 27 years after service but also 
the lack of any contemporaneously recorded lay evidence to 
fill in the gap and, more importantly, the normal 1978 1983, 
and 1987examinations noted above, which were performed and 
recorded during this same post-service period.  It is also 
pertinent to note that while the Veteran claims his migraine 
headaches began during service, his headaches have been 
diagnosed as muscle contraction in nature.  In any event, in 
the Board's judgment, migraine headaches or migraine syndrome 
is not the type of disability that can be diagnosed by a 
layman.  Jandreau, supra.  Simply put, the Veteran does not 
have the training or expertise to provide a competent opinion 
regarding diagnosis or causation of his currently diagnosed 
headache disorder.  And again, the only competent opinion 
that addresses the contended causal relationship between a 
current headache disorder and service weighs against such a 
nexus.  This opinion is of significant probative value as it 
was based upon a review of the record and an examination of 
the Veteran and it is supported by a rationale with citation 
to the clinical record.  


IV. Conclusion 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for recurrent headaches or a disability 
manifested by headaches.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

Service connection for recurrent headaches or a disability 
manifested by headaches is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


